Citation Nr: 0120827	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  99-17 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right ankle. 

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1990 to September 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran testified at an RO hearing in September 1999 and 
again before the undersigned Board Member at a Travel Board 
hearing in May 2001.  At the Travel Board hearing, the 
veteran submitted additional information accompanied by a 
waiver of his right to have the RO consider it.  The Board 
notes that the evidence was not generated until March 2001 
after the 90-day period expired and that the evidence was 
submitted at the veteran's request.  Thus, the Board finds 
that there was good cause for delay and the case need not be 
remanded for consideration by the RO and a supplemental 
statement of the case.  38 C.F.R. § 20.1304(b) (2000).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's right ankle disability is manifested by 
arthritis, opening of the ankle mortise, moderate limitation 
of motion, and significant instability and ligament injury 
and subjective complaints of pain and swelling, requiring the 
use of an ankle brace.

3.  The veteran's left ankle disability is manifested by 
arthritis, marked opening of the ankle mortise, moderate 
limitation of motion, and significant instability and 
ligament injury and subjective complaints of pain and 
swelling, requiring the use of an ankle brace.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for degenerative 
joint disease of the right ankle have been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5271 (2000). 

2.  The criteria for a 20 percent evaluation for degenerative 
joint disease of the left ankle have been met.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5271 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C. § 5103A.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this connection, the Board finds that the various 
non-VA radiographic, VA outpatient treatment and the April 
1998 VA examination reports, which evaluated the status of 
the veteran's disabilities, are adequate for rating purposes 
and a remand is not warranted.  The Board also finds that the 
requirements regarding notice to the veteran pursuant to the 
VCAA have been satisfied by the July 1999 statement of the 
case and October 1999 supplemental statement of the case the 
RO provided to the veteran.

The veteran asserts that he has increased pain and 
instability in his ankles and that his bilateral ankle 
disorder is far more disabling than the current disability 
ratings indicate.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service medical records show that the veteran was treated 
during active duty for multiple ankle sprains, ankle pain and 
swelling, once as a result of a multi-person pileup while 
doing physical training.  He was diagnosed with degenerative 
joint disease of both ankles based on X-rays and, in 1996, 
underwent surgery on his right ankle. 

The veteran filed a claim for service connection for both 
ankles soon after separating from military service.  In a 
January 1997 rating decision, the RO granted service 
connection for degenerative joint disease, bilateral ankles, 
and assigned a combined 20 percent disability rating, 
effective from discharge.  In an October 1999 rating 
decision, the RO assigned separate 10 percent ratings for 
each ankle.

At an April 1998 VA examination, the veteran complained of 
pain, sharp at times, more on the right than the left.  He 
stated that it felt like it was pinching when he walked, 
causing him to stop and get off his ankle.  The veteran added 
that he did not run and could not squat like a lineman might.  
On examination, the right ankle was not swollen.  
Dorsiflexion was to 10 degrees for the right ankle and to 15 
degrees for the left; plantar flexion was to 45 degrees 
bilaterally.  There was a well-healed incision along the 
anterior border of the lateral malleolus on the right ankle.  
The entire lower end of the fibula and the anterolateral 
aspect of the right ankle were tender to palpation.  
Inversion and eversion were free bilaterally.  The veteran 
had an abnormal gait when he walked.  Because of some 
limitation of dorsiflexion on the right, when he squatted the 
veteran tended to stop prematurely.  The diagnosis was 
recurrent sprains of both ankles to a much lesser degree on 
the left.  X-rays showed some degenerative change of the 
right ankle.  The examiner added that it was unclear whether 
the veteran did not have recurrent instability because the 
ankle was stable or because he had not felt that the ankle 
was well enough to do activities that might cause 
instability.  The examiner concluded that he doubted that the 
ankle was deteriorating to any remarkable degree at that 
time, but that it might become more of a problem with time.  

VA medical records from September 1996 to August 1999 show 
continuing treatment for ankle pain and instability and the 
consideration of additional surgery.  In April 1997, the 
veteran complained of pain in both ankles for two months.  On 
examination, there was no heat, crepitus, or swelling.  There 
was a well-healed surgical scar and decreased range of 
motion.  The diagnosis was traumatic arthritis.  In May 1997, 
the veteran had laxity of 3+ in both ankles and was diagnosed 
with a third-degree sprain.  A July 1997 record indicated 
that X-rays showed mild osteoarthritis and that the veteran 
had pain in ankle joint with activity and mostly on uneven 
ground and he was released to go to work with restriction.  
In January 1998, no redness or swelling was noted of the 
right ankle on examination and the diagnosis was 
posttraumatic degenerative joint disease.  In January 1999, 
bilateral tendonitis of the ankles was noted along with 
diagnosed traumatic osteoarthritis.  In May 1999, the veteran 
indicated that his medication did not relieve his pain.  On 
examination, the right ankle was slightly tender without 
ankylosis or swelling; the diagnosis remained unchanged.  At 
an August 1999 outpatient visit, the veteran complained of 
continued ankle pain with prolonged standing, allowing about 
two hours standing between rest periods.  There was no 
improvement with medication.  The right ankle had a lateral 
malleolar scar with exquisite tenderness; the left ankle also 
had lateral malleolar tenderness.  Dorsiflexion was to 0 
degrees for both ankles with Achilles tightness.  The veteran 
could plantar flex to 70 with the right ankle and to 60 
degrees with the left.  Inversion was to 30 degrees for the 
right ankle and to 40 degrees for the left; eversion was to 5 
degrees bilaterally with increased pain for the right ankle.  
X-rays revealed an associated fracture of the right tarsal 
cuboid, mild degenerative joint disease, significant 
instability, and marked opening of the ankle mortises 
bilaterally with a positive talus tilt with inversion stress, 
indicating significant ligament injury.  The impression was 
instability of both ankles with peroneal malleolar weakness.  
The recommended treatment was lace-up ankle braces.

At a September 1999 RO hearing, the veteran testified that he 
had had constant ankle pain for two months, for which he was 
treated at the Dallas VA Medical Center (VAMC); that his 
ankles were swollen then; that he could raise his toes but it 
felt like pressure was being put down on them; that his 
ankles sometimes gave out and turned on him throwing him off 
especially when turning a corner; and that he worked as a 
janitor and was lucky that his supervisor let him sit down 
and take breaks.  

Radiographic studies (bone scan and computed tomography) 
taken in March 2001 at Baylor University Medical Center 
revealed a focal area of increased scintigraphic uptake 
within the lateral aspect of the right ankle and a focal 
osteochondral fracture of the posterio-lateral aspect of the 
right talar dome.  Mature, presumably posttraumatic 
periosteal reaction was present along the medial aspects of 
both medial malleoli with two small areas of heterotopic 
ossification within the soft tissues adjacent to the left 
medial malleolus with no evidence of tarsal coalition. 

At a May 2001 Travel Board hearing, the veteran indicated 
that he went to the Shreveport VAMC monthly for treatment and 
medication; that, on his job as a janitor, he took breaks, 
sitting down and propping up his feet; and that he missed a 
couple of weeks of work throughout the year because of his 
ankles, noting that some days he could hardly get out of bed.  
He wore ankle braces, except when sleeping or bathing, and 
used a cane occasionally for stability but he still had 
constant pain, which was not alleviated by medication, 
occasional numbness in his toes and swelling, which had 
necessitated a recent emergency room visit.  

The veteran's service-connected bilateral ankle disorders are 
rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5271 (2000).  Degenerative or 
traumatic arthritis, substantiated by x-ray findings, is 
rated according to the limitation of motion which results.  
Moderate limitation of ankle motion is rated as 10 percent 
disabling, while marked limitation of motion is rated as 20 
percent disabling.  A 20 percent disability evaluation is the 
maximum rating available under Diagnostic Code 5271.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271 (2000).  
The Board observes that 20 percent is the highest rating 
available under Diagnostic Code 5271.  A 30 percent 
disability evaluation is also potentially available under 
Diagnostic Code 5270 for ankylosis of an ankle, with plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2000).  The normal ranges of motion of 
the ankle are 20 degrees dorsiflexion and 45 degrees plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

A careful review of the clinical evidence shows that the 
veteran's ankles are substantially symptomatic, manifested by 
limitation of motion and instability.  While only moderate 
limitation of motion of the ankles is shown, worse on the 
right, warranting 10 percent ratings, the veteran has 
repeatedly reported pain on prolonged standing and walking, 
swelling and some numbness of his toes.  
The April 1998 VA examination reported dorsiflexion to 10 
degrees for the right ankle and to 15 degrees for the left, 
with plantar flexion to 45 degrees and inversion and eversion 
free bilaterally.  However, from recent non-VA radiographic 
and VA outpatient records, it is apparent that the veteran 
has continuing difficulties with significant, recurrent 
instability, ligament injury and peroneal malleolar weakness, 
which requires the use of ankle braces and results in an 
abnormal gait and diminished job functioning.  It is the 
Board's judgment that, with consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2000), and DeLuca v. 
Brown, 8 Vet. App. 202, 205-206 (1995), the veteran's pain, 
significant instability and weakness, and occasional toe 
numbness and swelling on use approximates marked limitation 
of motion of both ankles, which supports 20 percent ratings 
under Diagnostic Code 5271.  38 C.F.R. § 4.7.  However, as 
mentioned previously, the 20 percent disability evaluation is 
the maximum rating available under Diagnostic Code 5271.  The 
medical evidence does not reflect objective evidence of pain, 
instability or weakness greater than that contemplated by the 
20 percent ratings.  The scarring, for example, has reflected 
only one finding of tenderness.  Thus, the Board finds that 
38 C.F.R. §§ 4.40, 4.45 or 4.59 do not provide a basis for 
ratings higher than 20 percent.  Moreover, there is no 
clinical evidence of ankylosis warranting a higher rating 
under Diagnostic Code 5270.  

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected ankle 
disabilities have resulted in frequent hospitalizations or 
caused marked interference in his employment beyond that 
accounted for by the assigned rating.  The Board is therefore 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to a 20 percent rating for degenerative joint 
disease of the right ankle is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

Entitlement to a 20 percent rating for degenerative joint 
disease of the left ankle is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

